Citation Nr: 1040376	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  10-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.

2. Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas. 


FINDINGS OF FACT

1. The Veteran's claim was previously denied in an October 1990 
RO rating decision.  The Veteran was notified of that decision 
and filed a notice of disagreement, but did not perfect a timely 
appeal after the RO issued a statement of the case in November 
1990.  

2. The evidence associated with the claims file subsequent to the 
October 1990 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection for an 
acquired psychiatric disorder, to include paranoid schizophrenia 
and raises a reasonable possibility of substantiating the claim.

3. The evidence does not demonstrate that any currently diagnosed 
acquired psychiatric disorder is related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1. The October 1990 decision that denied the Veteran's claim is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2010).  

2. Evidence received since the final October 1990 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is new and material, and the 
Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2009); 38 
C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3. The criteria for a grant of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia have not 
been met.  38 U.S.C.A. §§ 105, 1101, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & West 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in February 2009 and March 2009 that fully addressed 
the aforementioned notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  This letter also provided notice regarding how 
disability ratings and effective dates are assigned if service 
connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The Board acknowledges that the February 2009 and March 2009 
letters did not completely satisfy the notice criteria for new 
and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, as the instant decision reopened the Veteran's 
claim for service connection, that notice deficiency is 
determined to be harmless error.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it 
is obligated to make reasonable efforts to assist an appellant in 
obtaining evidence necessary to substantiate his claims, 
including any 'relevant records' in the custody of VA or another 
federal agency.  However, the Board observes that the duty to 
assist is not boundless in scope, and VA is only required to make 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  VA is not required to 
assist him in obtaining identified records if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. 
Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  In this case, 
the Veteran has indicated that discharge papers were not reviewed 
by the RO when deciding his service connection claim.  In an 
August 1990 report, the VA completed a request to obtain copies 
of all of the Veteran's medical records, to include the induction 
and discharge physical exam reports.  When the request was 
completed, all outstanding records and an August 1990 response 
from the National Personnel Records Center stating that there was 
no separation physical found was returned to the VA.  

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  While the case law does not 
lower the legal standard for proving a claim, it increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). 
The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997).

Here, VA met that obligation by making multiple attempts to 
secure the Veteran's service medical records from a variety of 
sources, including from the Veteran himself.  In response to 
these requests for information, the Veteran provided VA with the 
service medical records in his possession, and was duly informed 
of unavailability of additional records.  

Accordingly, there was a reasonable effort made to assist the 
Veteran in obtaining any outstanding records.  Thus, the Board 
finds that further efforts to obtain any records would be futile, 
and a remand for this purpose is not warranted.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 
(2004), 69 Fed. Reg. 59,989 (2004).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted written statements and mental 
health evaluation reports.  Additionally, the RO has obtained the 
Veteran's service treatment records and VA outpatient treatment 
records.  The record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.	New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric 
disorder.  The RO originally denied the Veteran's claim of 
entitlement to service connection for a nervous disorder in a 
decision dated October 1990.  The Veteran did not appeal the 
decision and as such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence obtained after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. West, 
155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The Veteran's claim was initially denied in an October 1990 
rating decision after the RO determined that the Veteran's 
paranoid schizophrenia was not shown in service and there was no 
evidence of this condition to a compensable degree within one 
year of discharge from service.  Although the Veteran submitted a 
notice of disagreement, he did not file a timely appeal of that 
decision, and it became final.  

At the time of the October 1990 rating decision that denied the 
service connection claim for paranoid schizophrenia, the evidence 
of record consisted of service medical records and Mendota Mental 
Health Institute records.  Subsequently, personal statements by 
the Veteran, VA outpatient treatment records, and additional 
records from the Mendota Mental Health Institute have been 
associated with the claims file.  The Veteran's statements are to 
the effect that he was discharged from service because of a 
mental illness due to his religious beliefs, without ever being 
evaluated by a mental health professional.    

The evidence submitted subsequent to the October 1990 rating 
decision is new, in that it was not previously of record and is 
also material.  Presumed credible, the additional evidence 
received since the October 1990 rating decision suggests that the 
Veteran's condition initiated prior to being discharged from 
service.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding 
that "the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied").

Therefore, the evidence submitted since the final October 1990 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia is reopened.

III.	Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Certain chronic diseases, including a psychosis, may be presumed 
to have been incurred during service if the chronic disorder 
becomes disabling to a compensable degree within one year of the 
Veteran's separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

An Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid schizophrenia.  
The Veteran asserts that his acquired psychiatric disorder was 
related to his active service.  Specifically, the Veteran 
contends that he developed a psychiatric disorder due to his 
religious conviction while in service that led to his discharge 
in 1980.

The Veteran's induction examination was negative for any 
psychiatric disorders on entrance into service.  As previously 
discussed,  there was no record of a separation examination for 
the Veteran.  Though the Veteran's service treatment records show 
that in July 1980 and September 1980 the Veteran refused to take 
any medication or immunizations due to his religious beliefs, the 
records were void of any diagnosis or treatment for an acquired 
psychiatric disorder.  

Additionally, a report of a mental status evaluation, prior to 
the Veteran's separation from service, was included in the 
service treatment records.  The mental health status evaluation 
was requested for the Veteran's conscientious objector (CO) 
status application.  The doctor reported that the Veteran had 
normal behavior, was fully alert, had a level mood, a clear 
thinking process, normal thought content, and a good memory.  It 
was not reported that the Veteran had paranoid ideation or 
delusions.  The doctor's impression was that the Veteran was 
mentally responsible; able to distinguish right from wrong and 
adhere to the right; and had the mental capacity to understand 
and participate in board proceedings.  Furthermore, the doctor 
noted that the Veteran met the retention standards prescribed in 
Chapter 3, AR 40-501.  The doctor concluded that the Veteran 
showed no evidence of a psychiatric disorder.  The Veteran was 
found to be psychiatrically cleared for further administrative 
actions pertaining to his CO status application.  Subsequently, 
the Veteran was discharged under honorable conditions as a 
conscientious objector.

The Veteran's post-service medical records are negative for 
relevant complaints, symptoms, findings or diagnoses of 
psychiatric disorder within one year of separation.  Therefore, 
service connection on a presumptive basis is not warranted.   38 
C.F.R. §§ 3.307 and 3.309.   

The evidence of record does not show any complaints of an 
acquired psychiatric disorder until December 1986, six years 
after the Veteran was discharged from active service.  The post-
service medical records associated with the file that refer to 
the Veteran's acquired psychiatric disorder include the Mendota 
Mental Health Institute treatment records and VA outpatient 
treatment records.

The Veteran was admitted to the Mendota Mental Health Institute 
in December 1986 for a court-ordered evaluation by the Milwaukee 
County Circuit Court in Milwaukee, Wisconsin.  At that time, when 
the Veteran was first evaluated, he reported to the examiner that 
he had no previous history of mental illness.  The Veteran was 
assessed with a delusional disorder.  Subsequently, the Veteran 
was acquitted of his crimes on the basis of insanity.  The 
Veteran was later committed to the mental health institute for 
treatment. 

The Veteran's treatment records from this facility rarely mention 
his time in active service.  The extent of what the Veteran later 
reported to a doctor in an evaluation referred to his discharge 
from service, which he claimed was due to his refusal to train to 
kill people.  On more than one occasion, the evaluating doctors 
noted that that the Veteran had no history of mental illness 
prior to entering the mental health institute.  In the February 
2008 evaluation report, the Veteran first noted that he went for 
a mental health evaluation in 1983.  The Veteran stated that he 
refused treatment at that time.  There is no evidence of record 
from this doctor visit.  Moreover, these various mental health 
treatment records simply include no evidence linking an acquired 
psychiatric disability to the Veteran's active service.  

Additionally, in November 2009, the Veteran had a VA mental 
health diagnostic assessment.  The Veteran went to the VA for a 
diagnostic evaluation in order to obtain a psychiatric opinion to 
determine if his conscientious objector status was prodromal to 
his development of a delusional disorder, to help strengthen his 
claim for service connection.  The Veteran reported that he was 
honorably discharged secondary to his conscientious objector (CO) 
status.  He stated that he had always been a believer in God and 
Jesus Christ and followed the "golden rule" of "doing unto 
others as you would have done to you."  The Veteran then 
continued to report to the doctor the details of an incident that 
took place in 1986 that ultimately led to his arrest and 
commitment to Mendota Mental Health Institute for 21 years.  
During his stay, it was reported that the Veteran was diagnosed 
with delusional disorder and antisocial personality disorder, 
which the Veteran disagreed with. 

The VA doctor stated that delusional disorder is typically noted 
to occur late in life and does not typically have any associated 
prodromal events.  Additionally, the doctor stated that the 
Veteran's religious views which resulted in him becoming a 
conscientious objector are not delusional or psychotic.  
Furthermore, the doctor stated that the Veteran does not give a 
history of having a psychotic break while in the military and, in 
fact, the event that led to his 21 year admission to the forensic 
unit occurred seven years after his military discharge.  
Moreover, the Veteran does not feel like he has any mental 
illness and does not want to seek any treatment further 
indicating that he does not feel that he has had any impairment 
in his functioning.  The doctor concluded that the Veteran's CO 
status was not prodromal to his delusional disorder.  The Veteran 
voiced his disagreement to the VA doctor and told the doctor his 
CO status was due to delusional thinking.  Nonetheless, the 
doctor stated that  based on the information relayed to him by 
the Veteran, no delusional content was endorsed even when he 
discussed the incident leading to his admission (the patient 
voiced that he knew it was illegal, he fled for fear of being 
arrested, and refused to have paramedics called because they 
would come with the police).  Finally, the doctor stated that 
although there is a potential family history of mental illness, 
the Veteran at that time had not given any indication that he had 
an axis I diagnosis.  The doctor encouraged the Veteran to go for 
a follow up, but at that time he refused.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  

The credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board finds that the November 2009 VA mental health opinion 
is probative based on the examiner's thorough and detailed 
examination of the Veteran as well as the adequate rationale for 
the opinion.   Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion include 
the physician's access to the claims file and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
addition, the VA examiner's opinion is consistent with the 
findings of the Veteran's mental health evaluation conducted 
prior to his discharge from service and his subsequent medical 
treatment records.  Moreover, there are no contrary competent 
medical opinions of record.  

The Board has carefully considered the Veteran's assertions that 
his reported acquired psychiatric disorder is related to his 
active service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  See Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about the symptoms 
that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).

The Board recognizes that, in a February 2009 written statement 
by the Veteran, he contended that he was not examined by a 
military psychiatrist or psychologist upon discharge, to 
determine whether his conscientious objector claim was due to a 
mental illness.  Contrary to the Veteran's claim, however, the 
service treatment records reflect that the Veteran's mental 
status was evaluated for his CO application, as previously stated 
above.  Furthermore, the in-service examiner found no evidence 
that the Veteran had a psychiatric disorder.  Additionally, the 
examiner found the Veteran to be psychiatrically cleared for 
further administrative actions pertaining to his CO status 
application.  Given the clinical evidence that directly 
contradicts the Veteran's statements that he was not given a 
psychiatric evaluation before leaving service, the Board finds 
that his allegations in this regard carry little probative weight 
with respect to the merits of his claim.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony). 

The Board finds that the weight of the competent evidence shows 
that the Veteran is not entitled to service connection for an 
acquired psychiatric disorder.  In addition, the existing medical 
evidence does not show that an acquired psychiatric disorder 
manifested in service or within one year of separation.  Thus 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2010).

Moreover, the VA doctor found that the Veteran's acquired 
psychiatric disorder was not from his time in service, and that 
the Veteran's religious views that caused him to be a CO were not 
delusional or psychotic.  Additionally, the examiner stated that 
the Veteran was first treated for an acquired psychiatric 
disorder seven years after his separation from service.  
Furthermore, the examiner stated that the Veteran's acquired 
psychiatric disorder is typically noted to occur later in life 
and does not typically have any associated prodromol events.  For 
the foregoing reasons, the Board finds the VA examiner's opinion 
to be highly probative. 

Furthermore, there is no record of any treatment or complaints of 
an acquired psychiatric disorder by the Veteran between 
separation from service in 1980 and 1986 evaluation report by the 
Mendota Mental Health Institute.  Although the Veteran now 
maintains that he underwent a prior mental health evaluation in 
1983, it is still several years after he left service.  The 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
absence of complaints or clinical findings of a psychiatric 
disorder for several years after his separation from service 
constitutes significant evidence against the claim.  As such, 
entitlement to service connection must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is reopened. 

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia is denied.

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


